Citation Nr: 0730665	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-18 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for right trigeminal 
neuralgia.  

2.	Entitlement to service connection for a chronic eye 
disorder.  

3.	Entitlement to service connection for the residuals of a 
cardiac catheterization.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran had verified active duty from May 1966 to May 
1969.  In addition, he had other reserve service and active 
duty that has not been verified.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in August 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming disabilities that he states he 
incurred during a period of active duty during 2001 and 2002.  
As yet, this duty has not been verified.  The most recent 
correspondence from the National Personnel Records Center 
(NPRC) indicates that there could be a follow-up request.  
Verification must be accomplished prior to appellate 
consideration.  

Medical records submitted by the veteran suggest that he was 
treated for an eye disorder and trigeminal neuralgia and 
underwent a cardiac catheterization while on active duty.  He 
contends that he has residual disabilities as a result of 
this treatment and procedure.  These contentions should be 
evaluated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must verify the veteran's 
periods of active duty and request that 
NPRC or other appropriate authority make 
an additional search for service medical 
records.  It is noted that the appellant 
had reportedly submitted copies of all the 
service medical records that he had.  The 
results of the search should be clearly 
set out in the claims folder.  If records 
are not obtained, the attempts made should 
be documented.

2.  The RO/AMC should arrange for the 
veteran to undergo ophthalmologic, 
neurologic, and surgical examinations.  
The examiners should be requested to 
render an opinion regarding whether it is 
at least as likely as not (probability 50 
percent or greater) that the symptoms 
noted while the veteran was on verified 
active duty are related to the current 
symptoms noted on examination, if any.  
The claims folder should be made available 
for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.  Regarding the catheterization 
residuals, it was noted that appellant 
complained of pain in the thigh at the 
site of insertion, and this contention 
should be evaluated by the examiner.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


